Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: module in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 11 recites “obtaining a choice of either a quick processing model or a professional processing model" on lines 5-6 and “and wherein, if the professional processing model is chosen, generating the stylized feature vector comprises” on lines 17-18. Specification of provisional application 62/534,620 as originally filed does not address obtaining a choice of either a quick processing model or a professional processing model or if the professional processing model is chosen, how to generate the stylized feature vector. Applicant is invited to clearly point out the written support for the instant limitations in the provisional application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rymkowski et al. (US 2018/0082715) and Leon A. Gatys et al., “Image Style Transfer Using Convolutional Neural Network”, The IEEE Conference on Computer Vision and Pattern Recognition (CVPR), 2016, PP 2414-2423.
As to claim 1, Rymkowski discloses a system for manipulating images according to user-chosen styles, comprising:
a memory [par. [0007]);
an interface device in communication with the memory and configured to allow a user to [a user interface (par [0011]; [0014]; [0015]; [0052]; [0053]:
upload one or more images to the memory [Images so captured may be stored in memory 760 and/or storage 765. Memory 760 may include one or more different types of media used by processor 705 (par. [0054])],
select a content image from the one or more images [the source image from which the artistic style is to be extracted and the target (content) image may be received via a user interface, e.g., comprising a touchscreen display, input from a mouse, keyboard, or microphone (par. [0014]).

set one or more process parameters stored in the memory [the user would like to have a particular stabilization constraint(s) applied to the frame (par. [0053]).
Rymkowski does not disclose an encoder network comprising multiple neural computing layers configured to generate a content feature vector by extracting content features from the content image according to the process parameters and generate a style feature vector by extracting style features from the style image according to the process parameters; a transformation module configured to generate a stylized feature vector based on the content feature vector and the style feature vector; and a decoder module configured to generate an output image based on the stylized feature vector; wherein the interface is further configured to display the output image to the user.
Leon discloses Neural Algorithm of Artistic Style that can separate and recombine the image content and style of natural images. The algorithm allows us to produce new images of high perceptual quality that combine the content of an arbitrary photograph with the appearance of numerous  well-known artworks. Our results provide new insights into the deep image representations learned by Convolutional Neural Networks and demonstrate their potential for high level image synthesis and manipulation (Abstract). As shown in Figure 1, a convolutional neural network (encoder network) including multiple layers generates a style feature vector map (a) from the style image (see figure 2) and  generates a content feature vector map (P) from the content image (see figure 2) according to parameter configuration (sections 2.1;  2.2;  3.2). To transfer (transform) the style of an artwork a onto a photograph we synthesise a new image that simultaneously matches the content representation of p and the style representation of a (Fig 2). Thus, we jointly minimise the distance of the feature representations of a white noise image from the content representation of the photograph in one layer 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teachings of Leon to modify the system of  Rymkowski by using an encoder network comprising multiple neural computing layers configured to generate a content feature vector by extracting content features from the content image according to the process parameters and generate a style feature vector by extracting style features from the style image according to the process parameters; a transformation module configured to generate a stylized feature vector based on the content feature vector and the style feature vector and a decoder module configured to generate an output image based on the stylized feature vector and display the output image in order to produce new images of high perceptual quality that combine the content of an arbitrary photograph with the appearance of numerous  well-known artworks and provide new insights into the deep image representations learned by Convolutional Neural Networks and demonstrate their potential for high level image synthesis and manipulation (Abstract).
Claim 11 is a contingent/conditional method claim that introduces Schulhauser second-path, more specifically the claim recites two distinct paths (choice of either a quick processing model or a professional processing model), and either (only 1) path need be completed by the prior art for anticipation/obviousness. The steps in claim 11 (specifically) follow in sequence from the conditional limitation “if the quick processing model is chosen, and if  the professional processing model is chosen”, they cause the claim to diverge into two distinct paths with two distinct endings/outcomes, as in Ex- parte Schulhauser, Appeal 2013-007847,2016 WL 6277792 (PTAB April 28, 2016) (Presidential). Therefore, the prior art is not required to teach “if  the professional processing model is chosen” as recited in the claim because it teaches “quick processing model”.

obtaining a content image representative of the user's desired content [obtain a second target image captured at a second time (par. [0007]); 
obtaining a style image representative of the user's desired style [In some embodiments, a user may simply select the artistic style that he or she wishes to apply, e.g., from a list of paintings, artists, or predetermined available artistic style (par. [0042])]; 
obtaining a choice of either a quick processing model or a professional processing model [The example of FIG. 3, the application of the artistic style to the second target image 320 may converge more quickly to its final result quick processing model) (par. [0035]).
Rymkowski does not disclose generating a stylized feature vector; decoding the stylized feature vector into an output image having the user's desired content and style; and displaying the output image.
 Leon discloses Neural Algorithm of Artistic Style that can separate and recombine the image content and style of natural images. The algorithm allows us to produce new images of high perceptual quality that combine the content of an arbitrary photograph with the appearance of numerous  well-known artworks. Our results provide new insights into the deep image representations learned by Convolutional Neural Networks and demonstrate their potential for high level image synthesis and manipulation (Abstract). As shown in Figure 1, a convolutional neural network (encoder network) including multiple layers generates a style feature vector map (a) from the style image (see figure 2) and  generates a content feature vector map (P) from the content image (see figure 2) according to parameter configuration (sections 2.1;  2.2;  3.2). To transfer (transform) the style of an artwork a onto a photograph we synthesise a new image that simultaneously matches the content representation of p and the style representation of a (Fig 2). Thus, we jointly minimise the distance of the feature 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teachings of Leon to modify the system of  Rymkowski by using an encoder network comprising multiple neural computing layers configured to generate a content feature vector by extracting content features from the content image according to the process parameters and generate a style feature vector by extracting style features from the style image according to the process parameters; a transformation module configured to generate a stylized feature vector based on the content feature vector and the style feature vector and a decoder module configured to generate an output image based on the stylized feature vector and display the output image in order to produce new images of high perceptual quality that combine the content of an arbitrary photograph with the appearance of numerous  well-known artworks and provide new insights into the deep image representations learned by Convolutional Neural Networks and demonstrate their potential for high level image synthesis and manipulation (Abstract).
Claim 20 is a non-transitory computer readable medium analogous to method claim 11, grounds of rejection analogous to those applied to claim 11 are applicable to claim 20. Rymkowski further discloses non-transitory storage mediums (par. [0053]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 -20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10,832,387. Although the conflicting claims are not identical, they are not patentably distinct from each other because:

(2, 2), (3, 3), (4, 4), (5, 5), (6, 6), (7, 7), (9, 9), (10, 10), (12, 12), (13, 13), (14, 14), (15, 15), (16, 16), (17, 17), (18, 18), (19, 19.
•    Whereby claims 1, 11 and 20 of the current application which recite the open ended transitional phrase "comprising", do not preclude the additional recited by claims 1, 11 and 20 of Patent 9,269,150, and
•    Whereby the elements of claims 1,8 and 14 are fully anticipated by patent claims 1,8 and 14, and anticipation is “the ultimate or epitome of obviousness” (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)).
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR ANWAR AHMED whose telephone number is (571)272-7413. The examiner can normally be reached flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIR A AHMED/              Primary Examiner, Art Unit 2665